internal_revenue_service number release date index number ------------------------------ ---------------------------------- -------------------------- in re ------------------------------------------------- ----------------------------------------------- ------- - legend legend year ------- husband --------------------------------------------- wife ---------------------------------------------------- department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-142534-05 date january date -------------------------- trust ------------------------------------------------------------------ ---------------------------------------------- trust ----------------------------------------------------------------------- ---------------------------------------------- attorney --------------------------- law firm ----------------------------- a ------------- date ------------------- accounting firm ------------------------------ year ------- accounting firm -------------------- year ---- dear ------------- this is in response to a letter from your authorized representative dated date and subsequent submissions requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to allocate wife’s generation-skipping_transfer gst_exemption to transfers to trusts the facts and representations submitted are summarized as follows in year husband and wife engaged attorney from law firm to prepare their estate_planning documents on date on the advice of attorney husband established irrevocable trusts trust and trust for the benefit of his two daughters and their descendants accounting firm prepared and filed form sec_709 united_states gift and plr-142534-05 in year husband transferred dollar_figurea in cash to each trust no additions have been made to trust or trust since year and no distributions have been made from either trust however on date the primary beneficiary of trust died resulting in a taxable_termination of trust for gst purposes generation-skipping_transfer_tax return for the transfers made to trust sec_1 and in year the form sec_709 reflected husband's and wife's consent to treat the transfers as being made one-half by each spouse pursuant to sec_2513 accounting firm failed to allocate husband’s and wife’s gst exemptions to the portions of the transfers attributable to each spouse respectively in year husband and wife began using the tax and personal financial planning services of accounting firm in year in connection with accounting firm 2's ongoing tax planning for husband and wife accounting firm reviewed the gift_tax returns filed for year by husband and wife and discovered the failure to allocate the gst_exemption of either spouse to the year transfers to the trusts wife has requested an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to allocate her gst_exemption to the transfers made to trust and trust in year sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable plr-142534-05 sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides in relevant part that if the allocation of the gst_exemption to any transfers of property is made on a timely filed gift_tax_return or is deemed to be made under sec_2632 or c the value of such property for purposes of determining the inclusion_ratio shall be its value as finally determined for gift_tax purposes and such allocation shall be effective on and after the date of such transfer sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers is to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation plr-142534-05 and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly wife is granted an extension of time of days from the date of this letter to allocate her available gst_exemption to the year transfers to trust and trust the allocations will be effective as of the date of the transfers to trust sec_1 and the amount of the gst_exemption to be allocated is dollar_figurea without any reduction for the gift_tax annual exclusion amount under sec_2503 the allocation should be made on a supplemental form_709 united_states gift and generation-skipping_transfer_tax return for year and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-142534-05 except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
